13‐1668‐cv 
American Atheists, Inc. v. Port Authority of N.Y. & N.J.                                     
                                                                                             
 
                      UNITED STATES COURT OF APPEALS 
                                           
                             FOR THE SECOND CIRCUIT 
                                 ________________                                
                                           
                                 August Term, 2013 
                                           
                  (Argued: March 6, 2014      Decided: July 28, 2014) 
                                           
                               Docket No. 13‐1668‐cv 
                                 ________________                                   
                                           
            AMERICAN ATHEISTS, INC., DENNIS HORVITZ, KENNETH BRONSTEIN,  
                                  JANE EVERHART, 
                                           
                                                    Plaintiffs‐Appellants, 
 
                                                   MARK PANZARINO, 
                                                           
                                                                  Plaintiff, 
 
                                 —v.—  
                                     
     PORT AUTHORITY OF NEW YORK AND NEW JERSEY, NATIONAL SEPTEMBER 11 
     MEMORIAL AND MUSEUM AT THE WORLD TRADE CENTER FOUNDATION, INC., 
                                     
                                            Defendants‐Appellees, 
 




                                                                   1 
  STATE OF NEW JERSEY, GOVERNOR CHRIS CHRISTIE, SILVERSTEIN PROPERTIES, INC., 
  LOWER MANHATTAN DEVELOPMENT CORPORATION, CHURCH OF THE HOLY NAME 
         OF JESUS, BRIAN JORDAN, WORLD TRADE CENTER PROPERTIES, LLC, 
                                         
                                                 Defendants.* 
                                ________________                                  
Before: 
                      RAGGI, LYNCH, and CHIN, Circuit Judges. 
                                ________________  

         Plaintiffs appeal an award of summary judgment dismissing their federal 

and state law challenges to the display in the National September 11 Museum of 

an  artifact  denominated as  “The  Cross at Ground  Zero,” a 17‐foot  high  column 

and  cross‐beam  retrieved  from  World  Trade  Center  debris  that  gave  many  the 

impression  of  a  Latin  cross,  a  symbol  associated  with  Christianity.    Plaintiffs 

assert that display of this artifact, particularly without any accompanying plaque 

or  similar  item  acknowledging  that  atheists  were  among  those  who  lost  their 

lives  on  September  11,  2001,  or  who  participated  in  ensuing  rescue  efforts, 

violates  the  Constitution’s  Establishment  and  Equal  Protection  Clauses,  as  well 

as parallel protections of New York and New Jersey state law.          

         AFFIRMED. 
                                   ________________                                  
                                            



*    The Clerk of Court is directed to amend the official caption as shown above.  
                                           2 
        EDWIN  F.  KAGIN, American Atheists, Inc., Union, Kentucky (Eric O, 
               Husby, Esq., Tampa, Florida, on the brief), for Appellants. 
                                                   
        MARK  H.  ALCOTT (Gerard E. Harper, Paul A. Paterson, on the brief), 
               Paul,  Weiss,  Rifkind,  Wharton  &  Garrison,  LLP,  New  York, 
               New  York,  for  Appellee  National  September  11  Memorial  and 
               Museum at the World Trade Center Foundation, Inc. 
         
        MEGAN  LEE, The Port Authority of New York and New Jersey, New 
               York,  New  York,  for  Appellee  Port  Authority  of  New  York  and 
               New Jersey. 
         
        Jay  Alan  Sekulow,  Stuart  J.  Roth,  Jordan  A.  Sekulow,  American 
               Center for Law & Justice, Washington, D.C.; David A. French, 
               Carly  F.  Gammill,  American  Center  for  Law  &  Justice, 
               Franklin, Tennessee; Robert W. Ash, American Center for Law 
               &  Justice,  Virginia  Beach,  Virginia,  for  Amici  Curiae  The 
               American  Center  for  Law  &  Justice  and  The  Committee  to  Protect 
               the Ground Zero Cross. 
         
        Steven W. Fitschen, The National Legal Foundation, Virginia Beach, 
               Virginia,  for  Amici  Curiae  Wallbuilders,  Inc.  and  The  National 
               Legal Foundation. 
         
        Matthew J. Dowd, Megan L. Brown, Brendan Morrissey, Wiley Rein 
               LLP, Washington, D.C., for Amicus Curiae Brian Jordan, OFM. 
         
        Eric  S.  Baxter,  Asma  Uddin,  Diana  Verm,  The  Becket  Fund  for 
               Religious  Liberty,  Washington,  D.C.,  for  Amicus  Curiae  The 
               Becket Fund for Religious Liberty. 
         
                              ________________                                 




                                       3 
REENA RAGGI, Circuit Judge: 

       On  the  morning  of  September  11,  200l,  a  group  of  Islamic  terrorists 

murdered  almost  3,000  persons  by  hijacking  four  commercial  airplanes  and 

crashing them into New York’s World Trade Center, the Pentagon, and a field in 

Shanksville, Pennsylvania.1  Ten years to the day after these horrific events, the 

current  and  former  Presidents  of  the  United  States,  Barack  Obama  and  George 

W.  Bush,  traveled  to  the  World  Trade  Center  site,  commonly  referred  to  as 

“Ground  Zero,”  to  dedicate  a  National  Memorial  to  these  victims,  as  well  as  to 

six  persons  killed  in  the  earlier  1993  terrorist  bombing  of  the  World  Trade 

Center.    More  recently,  on  May  15,  2014,  President  Obama  returned  to  Ground 

Zero  to  open  a  National  Museum,  situated  underneath  the  Memorial  and 

dedicated  to  documenting  the  history  of  the  terrorist  attacks  and  the  heroic 

rescue efforts that followed.     

       This  case,  filed  approximately  three  years  before  the  Museum  opened, 

challenges  the  display  therein  of  a  particular  artifact  recovered  from  World 

1   United  Flight  93  crashed  in  Shanksville  only  because  of  the  valiant  efforts  of 
passengers  who  prevented  the  hijackers  from  reaching  their  intended  objective: 
the United States Capitol or the White House.  See The 9/11 Commission Report: 
Final Report of the National Commission on Terrorist Attacks Upon the United 
States 13–14 (2004). 
 
                                             4 
Trade Center debris, a column and cross‐beam from one of the Twin Towers that 

gave  some  who  saw  it,  particularly  rescue  workers,  the  impression  of  a  large 

Latin  cross,  a  symbol  frequently  associated  with  Christianity.    Appellants, 

American  Atheists,  Inc.,  and  three  members  of  that  organization,  Dennis 

Horwitz,  Kenneth  Bronstein,  and  Jane  Everhart  (collectively,  “American 

Atheists”),  initially  contended  that  any  display  of  the  column  and  cross‐beam, 

denominated by the Museum as “The Cross at Ground Zero,” would violate the 

Constitution’s  Establishment  and  Equal  Protection  Clauses,  see  U.S.  Const. 

amends.  I  &  XIV,  as  well  as  parallel  provisions  of  New  York  and  New  Jersey 

state  law.2      On  this  appeal  from  an  award  of  summary  judgment  entered  on 

March  28,  2013,  in  the  United  States  District  Court  for  the  Southern  District  of 

New York (Deborah A. Batts, Judge), in favor of appellees, the Port Authority of 

New  York  and  New  Jersey  (“Port  Authority”)  and  the  National  September  11 

Memorial and Museum at the World Trade Center Foundation, Inc. (“September 

11  Memorial  and  Museum  Foundation”  or  “Foundation”),  see  American 

Atheists, Inc. v. Port Auth. of N.Y. & N.J., 936 F. Supp. 2d 321, 326–27 (S.D.N.Y. 



2  Because  American  Atheists’  federal  claims  are  subject  to  the  same  analysis  as 
their  state  law  claims,  in  this  opinion  we  discuss  only  the  former  in  explaining 
our decision to affirm the challenged judgment. 
                                                5 
2013),  American  Atheists  abandoned  this  expansive  argument.    Conceding  that 

The Cross at Ground Zero is an historic artifact worthy of display in the National 

September  11  Museum,  they  limit  their  challenge  to  the  manner  in  which  the 

Museum  intends  to  display  the  cross.    Specifically,  American  Atheists  contend 

that the Port Authority and the Foundation impermissibly promote Christianity 

in violation of the Establishment Clause and deny atheists equal protection of the 

laws by displaying The Cross at Ground Zero in the Museum unaccompanied by 

some item acknowledging that atheists were among the victims and rescuers on 

September  11.    American  Atheists  acknowledge  that  there  is  no  historic  artifact 

that speaks particularly to the loss of atheists’ lives or to atheists’ rescue efforts.  

Nevertheless,  they  submit  that  the  district  court  erred  in  concluding  that  their 

claims  failed  as  a  matter  of  law  because  they  are  willing  to  finance  an  atheists’ 

recognition  plaque  for  display  in  the  Museum  together  with  The  Cross  at 

Ground Zero. 




                                               6 
       For  the  reasons  stated  herein,  we  conclude  that  American  Atheists’ 

challenge  fails  on  the  merits.    Accordingly,  we  hereby  affirm  the  judgment  in 

favor of appellees.3 




3  In a recent supplemental brief requested by this court on the issue of standing, 
American Atheists attempt to revive their claim that any display of The Cross at 
Ground  Zero  in  the  National  September  11  Museum  violates  the  Constitution.  
Appellants Supp. Br. at 5.  They specifically disavowed this argument, however, 
in their opening brief to this court.  See Appellants Br. at 3–5 (“Plaintiffs hope not 
to  see the Cross  purged  from the  Museum,  but seek  symbolic  representation  of 
the non‐religious victims and rescue workers . . . .”).  Further, they reiterated that 
disavowal in response to inquiries from this court at oral argument:   
 
        Mr. Kagin [Appellants’ counsel]: . . . Specifically, what we seek is an 
        object  of  some  sort—even  a  plaque—that  says  to  the  judges  of  the 
        world, Atheists died here too. . . . 
         
        Judge Raggi: . . . So the relief you’re looking at is some sort of plaque 
        or other acknowledgment. 
         
        Mr. Kagin: Yes. 
         
        Judge Raggi: That’s it? 
         
        Mr. Kagin: That’s it. 
         
Oral  Arg. Tr.  4:24–5:10.   These  circumstances  manifest  waiver  of  a  total  display 
challenge.    See  Flores  v.  S.  Peru  Copper  Corp.,  414  F.3d  233,  253  n.27  (2d  Cir. 
2003)  (identifying  waiver  where  plaintiffs  raised  argument  before  district  court 
but disavowed it in appellate brief); see also In re Cacioli, 463 F.3d 229, 235 n.6 
(2d  Cir.  2006)  (identifying  waiver  from  statements  at  oral  argument).    But 
whether American Atheists’ challenge is to any display of The Cross at Ground 
                                              7 
I.     Background 

       On de novo review of a summary judgment award, we are obliged to view 

any disputed issues of fact in the light most favorable to the non‐moving party.  

This  case  presents  no  disputes  of  material  fact  as  is  evident  from  American 

Atheists’  decision  not  to  file  any  response  to  appellees’  Rule  56.1  statement  in 

support of their summary judgment motion.  See Gubitosi v. Kapica, 154 F.3d 30, 

31  n.1  (2d  Cir.  1998).    We  nevertheless  recite  the  relevant  facts  in  some  detail 

because  they  necessarily  inform  our  legal  analysis  of  American  Atheists’ 

Establishment and Equal Protection Clause challenges.       

       A.     The Cross at Ground Zero 

       In  the  days  and  weeks  following  the  terrorist  attacks  of  September  11, 

2001,  hundreds  of  professional  and  volunteer  rescue  workers  descended  on 

lower  Manhattan  where  they  pored  through  mountains  of  debris  looking  for 

survivors or, at least, some human remains of the thousands who had died.  Two 

days  into  this  grim  task,  on  September  13,  2001,  construction  worker  Frank 

Silecchia  spotted  in  the  rubble  near  6  World  Trade  Center  a  large  column  and 

cross‐beam, which gave him the impression of a Latin cross.  Taking hope from 

Zero or to a display unaccompanied by an atheist recognition plaque, it fails on 
the merits for the reasons stated in this opinion. 
                                           8 
what  he  perceived  to  be  a  religious  symbol,  Silecchia  brought  the  column  and 

cross‐beam  to  the  attention  of  other  rescue  workers,  many  of  whom  shared  his 

reaction.4 

       A few weeks later, on October 3, 2001, volunteers lifted the 17‐foot column 

and  cross‐beam  from  the  wreckage  and  erected  it  onto  a  platform  at  the  West 

Street edge of the recovery site.  The following day, almost one hundred people 

gathered  when  Father  Brian  Jordan,  a  Franciscan  priest  who  had  been  blessing 

victim  remains  at  Ground  Zero,  blessed  the  artifact.    Soon  after,  Father  Jordan, 

who  also  had  been  offering  masses  for  workers  at  Ground  Zero,  began  to 

conduct such services at the cross site.  Persons of different faiths, or of none at 


4 The discovery, retrieval, and subsequent use of the column and cross‐beam in 
religious  services  at  Ground  Zero  are  reported  not  only  in  the  record  of  this 
litigation but also in numerous press accounts.  See, e.g.,  Rick Hampson, Ground 
Zero  cross  a  powerful  symbol  for  9/11  museum,  USA  Today,  May  15,  2014, 
http://tinyurl.com/ocszum4 (reporting that Silecchia discovered the cross‐shaped 
column and beam shortly after he had pulled three bodies from the rubble, and 
quoting  Silecchia  as saying  that  the  cross  was “a  sign  that  God  hadn’t  deserted 
us”); Sally Jenkins, 9/11 memorials:  The story of the cross at Ground Zero, Wash. 
Post, Sept. 8, 2011, http://tinyurl.com/838vdsf (recounting Silecchia’s discovery of 
cross).  In conducting Establishment Clause analysis by reference to an objective 
or  reasonable  observer  cognizant  of  circumstances  surrounding  a  challenged 
display, see infra at [25–35], we can assume that observer’s familiarity with such 
accounts and, therefore, we reference them and other similar public materials in 
this opinion as appropriate.    
  
                                             9 
all, were welcome and offered communion.  See Draft Script for Exhibit, Exh. 4 to 

Patterson Decl., NSMM 2202.5  The Cross at Ground Zero thus came to be viewed 

not simply as a Christian symbol, but also as a symbol of hope and healing for all 

persons.6   

       In 2006, construction work on the new World Trade Center Transportation 

Hub prompted the Port Authority to arrange for the retrieved column and cross‐

beam’s  removal  from  Ground  Zero  to  an  airport  hangar  designated  as  the 

interim  repository  for  World  Trade  Center  artifacts.    The  plan  was  met  by  an 

outpouring  of  public  support  for  maintaining  this  particular  artifact  at  or  near 

Ground Zero.  Accordingly, the Port Authority agreed that the column and cross‐

5  Attendance at what came to be known as the “Ground Zero Mass” grew from a 
handful to as many as 300 and, according to Father Jordan, included people of all 
faiths  and  of  none  at  all:    “It  was  a  matter  of  human  solidarity.    Whether  you 
believed was irrelevant.  We needed some type of fellowship down there, other 
than working.”  Sally Jenkins, 9/11 memorials:  The story of the cross at Ground 
Zero,  Wash.  Post,  Sept.  8,  2011,  http://tinyurl.com/838vdsf  (quoting  Father 
Jordan). 
 
6  As  Richard  Sheirer,  then  Commissioner  of  New  York  City’s  Office  of 

Emergency Management, later explained, “Intellectually, you knew it’s just two 
pieces of steel, but you saw the impact it had on so many people, and you also 
knew  it  was  more  than  steel.”    Sally  Jenkins,  9/11  memorials:    The  story  of  the 
cross  at  Ground  Zero,  Wash.  Post,  Sept.  8,  2011,  http://tinyurl.com/838vdsf;  see 
also infra at [15] (quoting Sheirer’s statement that “It didn’t matter what religion 
you were, what faith you believed in . . .  It was life, it was survival, it was the 
future. . . .”).   
                                                 10 
beam could be temporarily housed at St. Peter’s Roman Catholic Church, which 

faces directly toward Ground Zero.  There the column and cross‐beam remained 

until 2011, when the Port Authority transferred custody of this and other Ground 

Zero  artifacts  to  defendant  September  11  Memorial  and  Museum  Foundation.  

Before  the  column  and  cross‐beam  were  removed  from  St.  Peter’s,  members  of 

the clergy conducted a final blessing ceremony.  

      B.     The September 11 Memorial and Museum 

      The  National  September  11  Memorial  and  Museum  is  located  at  Ground 

Zero.  The outdoor Memorial recognizes by name each person who lost his or her 

life  in  the  September  11  attacks,  whether  in  New  York,  Washington,  or 

Pennsylvania,  as  well  as  each  person  killed  in  the  1993  World  Trade  Center 

bombing.7    The  indoor  Museum  is  located  primarily  underground  and  directly 

beneath the Memorial.   




7 The Memorial consists of a six‐acre grove of trees interrupted by two large one‐
acre voids marking the footprints of the World Trade Center’s lost Twin Towers.  
Each  void  contains  a  sunken  pool  fed  from  surrounding  waterfalls  edged  by 
parapet walls.  Seventy‐six bronze plates are attached to these walls on which are 
inscribed the names of 2,983 victims.  The names are  not arranged alphabetically 
but,  rather,  according  to  “relationship,”  as  evident  from  persons’  proximity  to 
one another at the time of the attacks, their company or organization affiliation, 
or  particular  family  requests.    No  distinction  is  drawn  between  atheists  and 
                                            11 
       In a space of approximately 110,000 square feet, the Museum recounts the 

history  of  the  September  11  attacks  and  their  aftermath.    Some  1,000  objects 

drawn  from  a  collection  of  more  than  10,000  artifacts  are  displayed.8    Some  of 

these  objects  are  small  and  personal,  for  example,  eyeglasses,  an  identification 

card, a pair of shoes, a loved one’s photograph.  Others are monumental, such as 

a 60‐foot high section of the World Trade Center’s slurry wall foundation, which, 

though  cracked  on  September  11,  successfully  held  back  the  Hudson  River, 

preventing  the  flooding  of  lower  Manhattan.9    Other  large  artifacts  include  the 

unique  tridents  that  formed  the  Twin  Towers’  façade;  a  20‐foot  segment  of  the 

communications  antenna  that  stood  atop  the  North  Tower;  the  concrete 

religious believers.  See 9/11 Memorial Guide, http://names.911memorial.org (last 
visited July 28, 2014).  
 
8  The  record  in  this  case,  created  before  the  opening  of  the  Museum,  is 

necessarily  predictive  as  to  anticipated  displays.    Because  the  parties  have  not 
advised us of any material changes between these predictions and the now‐open 
Museum’s actual displays, we assume none, and, thus, describe the Museum in 
this opinion as predicted in the record. 
      
9 Because the cracked slurry wall held on September 11, it too was embraced as a 

positive  symbol  “of  indomitability  and  resilience.”    Holland  Cotter,  The  9/11 
Story Told at Bedrock, Powerful as a Punch to the Gut, N.Y. Times, May 14, 2014, 
http://tinyurl.com/ml3mudr (reporting Museum planner Daniel Libeskind’s view 
that  slurry  wall  was  “soul  of  his  design”  because  it  had  “served  as  a 
multipurpose  symbol  of  urban  recovery,  democracy,  communal  strength,  the 
human spirit, not to mention the virtues of sound engineering”).   
                                            12 
“Survivors’  Staircase,”  down which  hundreds  fled  on  September  11  toward  the 

relative safety of Vesey Street; mangled fire trucks and ambulances reflective of 

the  day’s  valiant  rescue  efforts;  and  a  37‐foot  high,  58‐ton  column—the  last 

removed  from  Ground  Zero—bearing  a  host  of  inscriptions  from  many  who 

contributed to rescue and recovery efforts.  

       Of  particular  relevance  to  this  appeal  is  a  part  of  the  Museum  exhibition 

entitled “Finding Meaning at Ground Zero.”  It is here that The Cross at Ground 

Zero  is  displayed.    The  textual  panel  for  this  part  of  the  exhibition  provides 

visitors with the following information:   

       Workers  at  Ground  Zero  struggled  to  come  to  terms  with  the 
       horrific  circumstances  in  which  they  found  themselves.    Some 
       sought  to  counter  the  sense  of  utter  destruction  by  holding  on  to 
       something recognizable, whether a metal bolt or shard of glass or a 
       marble  salvaged  from  the  debris.    Others,  grappling  with  the 
       absence  of  survivors  and  the  regular  recovery  of  human  remains, 
       found purpose by forging relationships with relatives of a particular 
       victim,  carrying  a  photograph  or  memorial  card  to  bolster  their 
       resolve. 
        
       Some questioned how such a crime could have been perpetrated in 
       the  name  of  religion,  and  wrestled  with  how  a  benevolent  god 
       would permit the slaughter of thousands of innocent people.  Many 
       sought  comfort  in  spiritual  counseling,  religious  symbols,  and  the 
       solace of ceremonies and ritual.   
        
       Some workers turned to symbols of patriotism to reinforce a sense of 
       commitment  and  community,  hanging  flags  across  the  site.  
                                            13 
       American  flags  reinforced  a  sense  of  commitment  and  community, 
       and  the  repeated  promise  of  “God  Bless  America”  inspired  a  sense 
       of  duty.    The  words  “Never  Forget”  commanded  a  pledge  of 
       unswerving dedication. 
        
Draft  Script  for  Exhibit,  Exh.  4  to  Patterson  Decl.,  NSMM  2197.    Various  of  the 

items  referenced  in  this  text  are  themselves  displayed,  either  actually  or 

photographically.    Among  these  is  the  American flag  that  an  emergency  rescue 

worker secured from nearby Stuyvesant High School and raised on a remnant of 

the  North  Tower  antenna  to  provide  inspiration  for  fellow  workers.10    Also 

displayed are mementos that ironworkers cut from World Trade Center steel and 

gave as tokens of comfort to other workers and victims’ relatives.  These cut‐outs 

have a variety of religious and nonreligious forms, such as the Maltese Cross, the 

Star  of  David,  a  heart,  the  Twin  Towers,  and  the  Manhattan  skyline.    See  id. 

2208–09. 

       Within  the  “Finding  Meaning”  section  of  the  Museum,  display  of  The 

Cross at Ground Zero is accompanied by the following textual explanation:         

  The textual panel for the photograph depicting this flag raising reads:  “Former 
10

U.S. Marine Rich Miller searched for survivors with fellow members of NYPD’s 
Emergency Service Unit well into the evening of 9/11.  The next day, sensing that 
an  American  flag  would  inspire  Ground  Zero  rescuers,  he  found  one  at nearby 
Stuyvesant  High  School.    Aided  by  firefighters  who  provided  a  ladder,  Miller 
scaled a remnant of the North Tower antenna to affix[] the flag.”  Draft Script for 
Exhibit, Exh. 4 to Patterson Decl., NSMM 2205. 
                                          14 
      The Cross at Ground Zero:  Icon of [L]oss, Symbol of Hope 
      Recovered  by  the  New  York  City  Building  Construction  and  Trades 
      Council, Courtesy of the Port Authority of New York and New Jersey 
 
      This intersecting steel column and cross beam was found inside the 
      rubble  of  6  World  Trade  Center  on  the  evening  of  September  13, 
      2001.  Upon entering the area with members of a search and rescue 
      team,  construction  worker  Frank  Silecchia  saw  this  17‐foot  tall 
      column,  its  horizontal  arm draped  with  a  heat‐infused  piece  of  air‐
      conditioning  vent,  standing  in  a  field  of  debris.    Moved  by  the 
      spiritual presence he felt, Silecchia brought the cross shaped steel to 
      the attention of other workers and members of the clergy. 
       
      Perceived  of  as  a  religious  cross  by  many  who  saw  it,  the  steel 
      fragment  was  relocated  to  the  edge  of  the  site  near  West  Street  on 
      October  3,  2001,  increasing  its  visibility  and  access  to  both  workers 
      and  visiting  family  members.    The  next  day,  hundreds  working  on 
      the  recovery  attended  a  ceremonial  blessing  of  the  cross  by  Father 
      Brian  Jordan,  a  Franciscan  priest  ministering  to  the  Ground  Zero 
      community. 
       
      Individuals  of  many  faiths  and  belief  systems  saw  the  cross  as  a 
      symbol of hope, faith, and healing. 
 
      It  didn’t  matter  what  religion  you  were,  what  faith  you  believed 
      in . . .  It was life, it was survival, it was the future. . . .  I would say 
      that  it  represents  the  human  spirit.    That  it  represents  good  over 
      evil.    That  it  represents  how  people  will  care  for  each  other  at  the 
      worst  moment  in  their  life.    How  people  can  put  aside  their 
      differences for the greater good. 
 
             Richard  Sheirer,  former  Commissioner  of  New  York  City’s 
             Office  of  Emergency  Management,  speaking  in  2010  about 
             the Cross at Ground Zero 
        
Id. 2198 (boldface and italics in original). 
                                             15 
       C.    Prior Proceedings 

      American Atheists commenced this action in New York Supreme Court on 

July  27,  2011.    The  following  month,  defendant  Foundation  removed  it  to  the 

United  States  District  Court  for  the  Southern  District  of  New  York.    Following 

amended  pleadings  and  discovery,  the  Foundation  and  the  Port  Authority 

moved  for  summary  judgment,  which  the  district  court  granted  on  March  28, 

2013.  Although rejecting the Foundation’s challenge to its characterization as a 

state  actor,  see  American  Atheists,  Inc.  v.  Port  Auth.  of  N.Y.  &  N.J.,  936 

F. Supp. 2d at 331–34, the district court concluded, as a matter of law, that neither 

the Foundation nor the Port Authority would violate the Establishment or Equal 

Protection  Clauses  of  the  Constitution  or  their  New  York  and  New  Jersey 

counterparts  by  their  intended  display  of  the  The  Cross  at  Ground  Zero  in  the 

National September 11 Museum, see id. at 334–41.  

      This timely appeal followed. 




                                           16 
II.    Discussion11 

       A.     Establishment Clause Challenge 

       The First Amendment states that “Congress shall make no law respecting 

an  establishment  of  religion.”    U.S.  Const.  amend.  I.    The  text  does  not  itself 

define  “establishment,”  and  the  term  is  “not  self‐defining.”    McCreary  Cnty.  v. 

ACLU,  545  U.S.  844,  874–75  (2005);  see  Lemon  v.  Kurtzman,  403  U.S.  602,  612 

(1971) (describing language of Establishment Clause as “opaque”).  Nevertheless, 

courts have long construed the Clause to prohibit the government not only from 

establishing  a  national  or  state  church,  but  also  from  officially  favoring  one 

religious denomination over another, or even religion generally over nonreligion.  

See McCreary Cnty. v. ACLU, 545 U.S. at 860.     

       While  “neutrality”  is  thus  the  “touchstone”  of  the  Establishment  Clause, 

that principle provides more a “sense of direction” than a determinative test.  Id. 

11 Although neither the Port Authority nor the Foundation challenged American 
Atheists’  standing  to  pursue  this  lawsuit  in  the  district  court  or  on  appeal, 
amicus  curiae  the  Becket  Fund  argues  that  this  jurisdictional  requirement  is 
lacking.    While  we  are  not  required  to  address  arguments  raised  only  by  an 
amicus, see In re Quigley Co., 676 F.3d 45, 53 n.5 (2d Cir. 2012), we are required 
to  assure  ourselves  of  jurisdiction,  see  Fair  Hous.  in  Huntington  Comm.  Inc.  v. 
Town  of  Huntington,  N.Y.,  316  F.3d  357,  361  (2d  Cir.  2003).    Thus,  we  solicited 
further briefing from the parties and, having now reviewed those supplemental 
filings,  all  pleadings,  and  the  record  on  appeal,  we  reject  the  amicus’ 
jurisdictional challenge and proceed to the merits. 
                                              17 
at  860,  875.    In  short,  neutrality  is  not  so  rigid  and  absolute  a  principle  as  to 

command  “a  brooding  and  pervasive  devotion  to  the  secular.”    School  Dist.  of 

Abington  Twp.  v.  Schempp,  374  U.S.  203,  306  (1963)  (Goldberg,  J.,  concurring); 

see  also  Skoros  v.  City  of  New  York,  437  F.3d  1,  17  (2d  Cir.  2006).    Indeed,  the 

Supreme  Court  recently  reiterated  that  caution  when,  in  rejecting  an 

Establishment  Clause  challenge  to  legislative  prayer,  it  observed  that  the 

Constitution no more permits the mandating of “a civic religion that stifles any 

but  the  most  generic  reference  to  the  sacred”  than  it  permits  prescribing  a 

religious orthodoxy, Town of Greece v. Galloway, 134 S. Ct. 1811, 1822 (2014); see 

also  Lee  v.  Weisman,  505  U.S.  577,  627  (1992)  (Souter,  J.,  concurring)  (“That 

government must remain neutral in matters of religion does not foreclose it from 

ever taking religion into account.”).   Thus, in reviewing the challenged Museum 

display  here,  our  standard  is  general  rather  than  absolute  neutrality,  which  we 

determine  by  reference  to  the  three‐prong  analysis  set  forth  in  Lemon  v. 

Kurtzman, 403 U.S. 602.12    




   As  we  have  previously  observed,  although  the  Lemon  test  has  been  much 
12

criticized, panels of this court are required to follow this precedent.  See Skoros v. 
City of New York, 437 F.3d at 17 n.13 (collecting cases).   
                                           18 
       Lemon  instructs  that  for  challenged  government  action  to  satisfy  the 

neutrality principle of the Establishment Clause, it must (1) “have a secular . .  . 

purpose,”  (2)  have  a  “principal  or  primary  effect  .  .  .  that  neither  advances  nor 

inhibits  religion,”  and  (3)  “not  foster  an  excessive  government  entanglement 

with religion.”  Id. at 612–13 (internal quotation marks omitted); see also Skoros 

v.  City  of  New  York,  437  F.3d  at  17–18  (explaining  that  each  prong  of  Lemon 

analysis  is  informed  by  Supreme  Court’s  refinements  in  McCreary  Cnty.  v. 

ACLU,  545  U.S.  at  861–66;  County  of  Allegheny  v.  ACLU,  492  U.S.  573,  592–94 

(1989),  abrogated  on  other  grounds  by  Town  of  Greece  v.  Galloway,  134  S. Ct. 

1811  (2014);  and  Agostini  v.  Felton,  521  U.S.  203,  232–33  (1997)).    Upon  such 

review  here,  we  conclude,  as  the  district  court  did,  that  American  Atheists’ 

Establishment Clause challenge fails as a matter of law. 

              1.      Purpose 

       At  the  first  step  of  analysis,  we  consider  whether  appellees’  purpose  in 

displaying  The  Cross  at  Ground  Zero  in  the  September  11  Museum  is  secular, 

both actually and as perceived by an objective observer.  See McCreary Cnty. v. 

ACLU, 545 U.S. at 863; Lynch v. Donnelly, 465 U.S. 668, 690 (1984) (O’Connor, J., 

concurring).    In  doing  so,  we  are  mindful  that  Lemon’s  secular  purpose 

                                              19 
requirement  “is  not  intended  to  favor  the  secular  over  the  religious,  but  to 

prevent  government  from  ‘abandoning  neutrality  and  acting  with  the  intent  of 

promoting  a  particular  point  of  view  in  religious  matters.’”    Skoros  v.  City  of 

New York, 437 F.3d at 18 (quoting Corporation of Presiding Bishop of Church of 

Jesus Christ of Latter‐day Saints v. Amos, 483 U.S. 327, 335 (1987)).   

                       a.      Actual Purpose 

         As  a  matter  of  law,  the  record  compels  the  conclusion  that  appellees’ 

actual purpose in displaying The Cross at Ground Zero has always been secular: 

to  recount  the  history  of  the  terrorist  attacks  of  September  11,  2001,  and  their 

aftermath.    This  is  evident  from  correspondence  dating  to  2006,  eight  years 

before  the  Museum  opened.    Therein,  a  Foundation  official  writes  to  the 

executive director of the Port Authority to confirm their “mutual understanding” 

that  

         the  cross‐shaped  artifact  at  Ground  Zero  [is  an]  .  .  .  important  and 
         essential  artifact  [that]  belongs  at  the  World  Trade  Center  site  as  it 
         comprises  a  key  component  of  the  re‐telling  of  the  story  of  9/11,  in 
         particular the role of faith in the events of the day and, particularly, 
         during  the  recovery  efforts.    Its  presentation  will  help  to  convey, 
         with sensitivity and significance, this critical part of the story to the 
         many visitors expected to come to the site for years to come.   
          



                                                20 
Dykstra Letter to Ringler, 5/11/06, Exh. 1 to Patterson Decl.  We generally defer to 

such  a  statement  of  purpose  absent  some  reason  to  think  it  is  a  sham,  which  is 

not  evident  here.    See  McCreary  Cnty.  v.  ACLU,  545  U.S.  at  864–65;  accord 

Skoros v. City of New York, 437 F.3d at 19–22.   

       In  urging  otherwise,  American  Atheists  do  not  dispute  that  The  Cross  at 

Ground Zero is a genuine historical artifact of recovery and healing efforts after 

the  September  11  attacks.    Rather,  they  contend  that  appellees’  actual  purpose 

must  be  religious  because  the  cross’s  particular  historical  significance  derives 

from its religious symbolism and devotional use.  In short, because the historical 

significance of this particular column and cross‐beam is as a tangible illustration 

of  the  role  faith  played  for  many  persons  in  the  aftermath  of  the  September  11 

attacks,  appellees’  actual  purpose  in  displaying  the  artifact  must  be  religious 

rather than secular.  We reject this reasoning.   

       American  Atheists  point  to  no  precedent  holding  that  when  a  religious 

symbol  or  artifact  with  genuine  historical  significance  is  included  in  a  public 

historical display, the actual purpose is necessarily religious promotion.  To the 

contrary,  the  Supreme  Court  has  long  recognized  that  an  accurate  account  of 

human history frequently requires reference to religion:  “The history of man is 

                                             21 
inseparable from the history of religion.”  Engel v. Vitale, 370 U.S. 421, 434 (1962).  

Indeed,  as  Justice  Jackson  observed  in  Illinois  ex  rel.  McCollum  v.  Board  of 

Education, 333 U.S. 203 (1948) (Jackson, J., concurring), “it is a proper, if not an 

indispensable,  part  of  preparation  for  a  worldly  life  to  know  the  roles  that 

religion  and  religions  have  played  in  the  tragic  story  of  mankind.    The  fact  is 

that,  for  good  or  for  ill,  nearly  everything  in  our  culture  worth  transmitting, 

everything that gives meaning to life, is saturated with religious influences,” id. 

at  236;  see  also  Edwards  v.  Aguillard,  482  U.S.  578,  607  (1987)  (Powell,  J., 

concurring)  (observing  that  “since  religion  permeates  our  history,  a  familiarity 

with the nature of religious beliefs is necessary to understand many historical as 

well as contemporary events”).  Thus, the Establishment Clause is not properly 

construed  to  command  that  government  accounts  of  history  be  devoid  of 

religious  references.    Nor  is  a  permissible  secular  purpose  transformed  into  an 

impermissible  religious  one  because  the  government  makes  an  historical  point 

with an artifact whose historical significance derives, in whole or in part, from its 

religious symbolism.  See Corporation of Presiding Bishop v. Amos, 483 U.S. at 

335  (holding  that  secular  purpose  prong  of  Lemon  test  “does  not  mean 

[government]  purpose  must  be  unrelated  to  religion”);  see  also  Van  Orden  v. 

                                             22 
Perry,  545  U.S.  677,  699  (2005)  (Breyer,  J.,  concurring)  (observing  that 

“Establishment Clause does not compel the government to purge from the public 

sphere all that in any way partakes of the religious”).        

      Here,  appellees’  secular  historical  purpose  in  displaying  The  Cross  at 

Ground  Zero  is  further  evident  from  their  documented  account  of  interactions 

with  religious  groups  emphasizing  that,  once  placed  in  the  Museum,  the 

artifact’s singular import will be historical, and no longer venerational:      

     [M]embers  of  the  Lower  Manhattan  Clergy  Council  and  New  York 
     Disaster Interfaith Services . . . fully endorse our understanding that 
     as  a  public  institution,  the  World  Trade  Center  Memorial 
     Foundation should present this artifact in a way that tells the story 
     of 9/11 and not as an object of veneration.  As a public institution, we 
     will  not  explicitly  offer  religious  services  in  association  with  the 
     artifact.  Here again, the Clergy Council was fully and emphatically 
     in agreement. 
      
Dykstra Letter to Ringler, 5/11/06, Exh. 1 to Patterson Decl. 
      
     Appellees’ actual secular purpose is also apparent in the display design for 

The Cross at Ground Zero.  As detailed in the above background discussion, see 

supra at  [11–15], a  textual  panel  explains  that Ground  Zero  workers  “struggled 

to  come  to  terms  with  the  horrific  circumstances  in  which  they  found 

themselves,” and then documents—as history properly does—various ways that 

they  did  so:    through  human  interactions,  mementos  retrieved  from  the  attack 
                                           23 
site,  religious  symbols  and  ritual,  patriotic  displays,  etc.    While  The  Cross  at 

Ground  Zero,  the  largest  artifact  displayed  to  make  this  point,  is  a  religious 

symbol  that  was  used  in  connection  with  religious  rituals  at  the  attack  site,  the 

accompanying  textual  panel  is  plainly  historical  rather  than  theological  in 

recounting the facts of discovery and subsequent use by “[i]ndividuals of many 

faiths  and  belief  systems .  .  . as  a  symbol  of  hope,  faith,  and  healing.”    Draft 

Script  for  Exhibit,  Exh.  4  to  Patterson  Decl.,  NSMM  2198.13    Indeed,  consistent 

with the historical fact of the cross’s wide adoption by diverse persons, the text 

makes no mention of the Christian iconography usually associated with a Latin 

cross.    Rather,  this  particular  cross’s  broader  significance  is  reflected  in  a 

quotation  attributed  to  New  York  City’s  former  Commissioner  of  Emergency 

Management, who recounts how the cross came to represent “the human spirit,” 

and “good over evil,” for numerous people, no matter “what religion you were, 

what faith you believed in.”  Id. 

13 Insofar as American Atheists emphasize the size of the cross in arguing that its 
display  violates  the  Establishment  Clause,  the  record  does  not  admit  the 
conclusion  that  appellees  chose  to  exhibit  this  artifact  because  its  size  would 
most  effectively  promote  religion.    Rather,  size  was  what  informed  rescue 
workers’ identification and recovery of the cross as well as their perception of it 
as a symbol inspiring hope amid the vast devastation at Ground Zero.  In short, 
size  is  part  of  the  cross’s  historical  significance,  not  an  indicator  that  appellees’ 
actual purpose in displaying it is religious promotion.    
                                                 24 
      Given  these  documented  demonstrations  of  appellees’  secular  historical 

purpose,  the  absence  of  any  evidence  of  ulterior  religious  motives,  and  the 

undisputed  historical  significance  of  The  Cross  at  Ground  Zero,  we  conclude 

that,  as  a  matter  of  law,  the  record  compels  the  conclusion  that  the  actual 

purpose of displaying the cross in the September 11 Museum is a genuine secular 

interest in recounting the history of extraordinary events. 

                    b.     Perceived Purpose 

      American  Atheists  maintain  that  even  if  appellees’  actual  purpose  is 

secular,  an  “objective  observer”  would  necessarily  perceive  it  to  be  religious 

because  a  Latin  cross  is  an  inherently  religious  symbol,  and  this  particular 

cross‐shaped artifact was used in connection with religious devotions at Ground 

Zero.14  The argument is not persuasive.15    


14  While  American  Atheists  appear  to  view  the  question  of  how  an  objective 
observer would view appellees’ purpose as one of fact requiring jury resolution, 
precedent treats the issue as a fact‐intensive question of law.  See Elewski v. City 
of Syracuse, 123 F.3d 51, 53–54 (2d Cir. 1997) (citing Lynch v. Donnelly, 465 U.S. 
at  694  (O’Connor,  J.,  concurring));  see  also  Commack  Self‐Serv.  Kosher  Meats, 
Inc. v. Hooker, 680 F.3d 194, 205–07 (2d Cir. 2012) (analyzing objective observer 
purpose inquiry as question of law); Skoros v. City of New York, 437 F.3d at 29–
35 (same for effects test).   
 
15 If such an argument were persuasive, the Establishment Clause might prevent 

display in the National Gallery of any number of artistic masterpieces that were 
                                            25 
       The objective observer whose perception of purpose must be considered at 

the first step of Lemon analysis is one possessing not only basic familiarity with 

the charged display but also reasonable knowledge of the overall circumstances 

attending the display.  See McCreary Cnty. v. ACLU, 545 U.S. at 862 (describing 

objective observer as “one who takes account of the traditional external signs that 

show  up  in  the  text,  legislative  history,  and  implementation  of  the  statute”  or 

comparable  act  charged  with  violating  the  Establishment  Clause  (internal 

quotation marks omitted)); Skoros v. City of New York, 437 F.3d at 22; see also 

Weinbaum v. City of Las Cruces, 541 F.3d 1017, 1031 n.16 (10th Cir. 2008) (stating 

that  “the  ‘objective  observer’  is  presumed  to  know  far  more  than  most  actual 

members of a given community”).  Thus, an objective observer would be familiar 

not  only  with  the  religious  symbolism  of  a  Latin  cross  and  the  devotional  use 

made  of  The  Cross  at  Ground  Zero,  but  also  with  the  referenced  documentary 

material,  which,  from  2006  to  the  present,  makes  plain  that  appellees’  singular 

purpose  in  displaying  the  cross  is  the  secular  one  of  providing  an  accurate 

once  incorporated  into  altarpieces  or  used  in  religious  devotions.    See,  e.g., 
Tilman Riemenschneider, “The Münnerstadt Altarpiece” (1490–92) (from Church 
of  Mary  Magdalen);  Duccio  di  Buoninsegna,  “The  Nativity  with  the  Prophets 
Isaiah  and  Ezekiel  (1308/1311)  (from  predella  of  Sienese  altarpiece);  “Chalice  of 
the  Abbot  Suger  of  Saint‐Denis”  (2d/1st  century  B.C.  (cup);  1137–1140 
(mounting)) (vessel used to celebrate mass).   
                                           26 
historical  account  of  events  relating  to  September  11.    An  objective  observer 

would  know  that  appellees  had  specifically  advised  religious  groups  that  had 

used the cross devotionally that such use would cease with transfer of the cross 

to the Foundation.16 

      The  observer  would  know  also  that  the  cross  is  displayed  in  a  section  of 

the  museum  that  textually  acknowledges  various  ways—many  not  religious—

that  people  employed  “to  come  to  terms  with  the  horrific  circumstances”  of 

September  11.    Script  for  Exhibit,  Exh.  4  to  Patterson  Decl.,  NSMM  2197.    He 

would know that the textual explanation of The Cross at Ground Zero makes no 

reference to Christian iconography but, rather, recounts historical facts about the 

cross’s  discovery  and  use,  with  particular  emphasis  on  how  it  came  to  be  seen 

“as a symbol of hope, faith, and healing” by numerous persons, without regard 

to their “belief systems.”  Id. at 2198. 

16  Awareness  of  the  cited  background  materials  would  prevent  an  objective 
observer  from  concluding, as  American Atheists  urge,  that  the  Port  Authority’s 
agreement to allow The Cross at Ground Zero to be housed at St. Peter’s Church 
from  2006  to  2011,  signals  that  appellees’  purpose  in  thereafter  displaying  the 
cross in the September 11 Museum was religious promotion.  Nor is a different 
conclusion  warranted  because  clergy  blessed  the  cross  before  surrendering  its 
possession back to appellees.  Rather, when the blessing is considered in light of 
the referenced correspondence, an objective observer would recognize that ritual 
as  marking  the  last  moment  when  the  cross  played  a  devotional  role  before 
assuming a singularly historical one.     
                                            27 
       The observer would know that the absence of any reference to “atheists” in 

the  Museum’s  “Finding  Meaning”  exhibition  derives  from  the  fact  that,  as 

American  Atheists  themselves  acknowledge,  there  is  no  artifact  showing  a 

particular  way  that  atheists,  as  distinguished  from  persons  generally,  tried  to 

find  meaning  in  the  events  of  September  11.    Insofar  as  American  Atheists 

propose a plaque that would acknowledge that atheists were among the victims 

and rescuers on September 11, an objective observer would know both that such 

a  plaque  was  not  an  “artifact,”  and  that  it  did  not  speak  to  the  point  of  the 

exhibition  section,  i.e.,  how  people  found  meaning  at  Ground  Zero.    He  would 

further know that every victim of the September 11 and 1993 attacks is identified 

by  name  on  the  Memorial  plaques  without  regard  to  religious  affiliation,  and 

depicted  both  visually  and  textually  in  the  Museum’s  commemorative  display.  

See Holland Cotter, The 9/11 Story Told at Bedrock, Powerful as a Punch to the 

Gut,  N.Y.  Times,  May  14,  2014,  http://tinyurl.com/ ml3mudr  (reporting  that 

Museum commemorative display presents “[p]hotographs of nearly 3,000 people 

.  .  .  along  with  biographical  portraits  and  spoken  reminiscences  [that]  can  be 

pulled up on touch screens and projected large in another room”).   




                                             28 
       We  conclude  that  an  objective  observer  cognizant  of  all  these 

circumstances could not perceive appellees’ purpose in displaying The Cross at 

Ground  Zero  to  be  religious  promotion.    Rather,  he  would  necessarily  perceive 

their  purpose  to  be  the  secular  one  of  providing  accurate  historical  insight  into 

the  various  means  by  which  people  tried  to  cope  with  the  devastation  of  the 

September 11 attacks.   

              2.     Primary Effect 

       The second prong of the Lemon test requires that the “principal or primary 

effect”  of  the  challenged  government  action  “neither  advance  nor  inhibit 

religion.”  Skoros v. City of New York, 437 F.3d at 29 (internal quotation marks 

omitted).    This  mandate  is  often  cast  in  terms  of  endorsement:    “Would  a 

reasonable observer of the display in its particular context perceive a message of 

governmental  endorsement  or  sponsorship  of  religion?”    Elewski  v.  City  of 

Syracuse, 123 F.3d 51, 53 (2d Cir. 1997); accord Bronx Household of Faith v. Bd. 

of Educ. of the City of New York, 650 F.3d 30, 40–41 (2d Cir. 2011).17   



   Because  American  Atheists  profess  to  challenge  government  speech, 
17

endorsement analysis properly applies.  See Capitol Square Review & Advisory 
Bd.  v.  Pinette,  515  U.S.  753,  763–70  (1995)  (plurality  opinion)  (suggesting  that 
endorsement  test  should  be  limited  to  government  speech  or  discrimination); 
Skoros v. City of New York, 437 F.3d at 29 n.25 (noting Court division on issue). 
                                              29 
       Justice  O’Connor,  the  principal  architect  of  the  “endorsement  test,”  has 

explained  that  endorsement  is  not  limited  to  government  coercion  or 

proselytization; rather, it takes account of “the numerous more subtle ways that 

government  can  show  favoritism  to  particular  beliefs  or  convey  a  message  of 

disapproval  to  others.”    County  of  Allegheny  v.  ACLU,  492  U.S.  at  627–28 

(O’Connor,  J.,  concurring  in  part  and  concurring  in  judgment).    This  is  not  to 

suggest,  however,  that  nonbelievers  can  demand  that  courts  “sweep  away  all 

government recognition and acknowledgment of the role of religion in the lives 

of our citizens.”  Id. at 623.  “[G]overnment can acknowledge the role of religion 

in our society in numerous ways that do not amount to an endorsement.”  Id. at 

631  (emphasis  in  original).    What  endorsement  does  not  permit  is  government 

making “a person’s religious beliefs relevant to his or her standing in the political 

community,”  id.  at  627,  thereby  sending  “a  message  to  nonadherents  that  they 

are  outsiders,  not  full  members  of  the  political  community,  and  an 

accompanying message to adherents that they are insiders, favored members of 

the  political  community,”  Lynch  v.  Donnelly,  465  U.S.  at  688  (O’Connor,  J., 

concurring).  As the record demonstrates, that is not the effect of the challenged 

cross display. 

                                            30 
       Endorsement is assessed by reference to a “reasonable observer.”  Like the 

“objective  observer,”  the  “reasonable  observer”  is  “not  a  particular  individual, 

but ‘a personification of a community ideal of reasonable behavior.’”  Skoros v. 

City of New York, 437 F.3d at 30 (quoting Capitol Square Review & Advisory Bd. 

v.  Pinette,  515  U.S.  753,  780  (1995)  (O’Connor,  J.,  concurring  in  part  and 

concurring  in  judgment));  accord  Salazar  v.  Buono,  559  U.S.  700,  721  (2010) 

(plurality  opinion)  (stating  that  reasonable  observer  test  requires  “hypothetical 

construct  of  an  objective  observer  who  knows  all  of  the  pertinent  facts  and 

circumstances  surrounding  the  symbol  and  its  placement”).    Such  an  observer 

would  be  aware  of  circumstances  already  referenced  with  respect  to  purpose, 

including  the  knowledge  that  historical  events  are  often  informed  by  persons’ 

religious beliefs, and that the Establishment Clause does not require disavowal of 

this reality.  See supra at [21–25]; see also Salazar v. Buono, 559 U.S. at 719 (“The 

Constitution does not oblige government to avoid any public acknowledgement 

of religion’s role in society.”); Lee v. Weisman, 505 U.S. at 598 (“A relentless and 

all‐pervasive  attempt  to  exclude  religion  from  every  aspect  of  public  life  could 

itself become inconsistent with the Constitution.”).   




                                            31 
       The  observer  would  further  know  that,  in  troubling  times,  many  persons 

find comfort in prayer and religious rituals, see School Dist. of Abington Twp. v. 

Schempp, 374 U.S. at 212–13 (recognizing that “since the beginning of . . . history 

many  people  have  devoutly  believed  that  ‘More  things  are  wrought  by  prayer 

than  this  world  dreams  of.’”),  and  that  this  was  certainly  the  case  in  the 

aftermath  of  the  September  11  attacks.18    Possessed  of  such  knowledge,  the 

observer  would  recognize  discovery  of  The  Cross  at  Ground  Zero  and  its 

subsequent  use  in  religious  rituals  as  historical  facts  significant  to  illustrating 

how  human  beings,  notably  Ground  Zero  rescue  workers  and  the  relatives  of 

survivors,  could  find  some  source  of  hope  and  comfort  even  when  confronting 

the  extraordinary  death  toll  and  destruction  of  September  11.    With  this 

recognition,  a  reasonable  observer  would  view  the  primary  effect  of  displaying 

The Cross at Ground Zero, amid hundreds of other (mostly secular) artifacts, to 

be ensuring historical completeness, not promoting religion.  See generally Lynch 

18  See  generally  President  George  W.  Bush,  Remarks  at  the  9/11  Remembrance 
Ceremony  at  the  National  Cathedral  (Sept.  14,  2001),  available  at  http:// 
tinyurl.com/washpo9142001 (“We come before God to pray for the missing and 
the dead, and for those who loved them.”); see also Mark Landler & Eric Schmitt, 
Bush  and  Obama,  Shoulder  to  Shoulder,  N.Y.  Times,  Sept.  11,  2011, 
http://tinyurl.com/mua8oqz (reporting that on tenth anniversary of September 11 
attacks,  President  Obama  “read  from  Psalm  46:    ‘God  is  our  refuge  and 
strength’”).  
                                           32 
v. Donnelly, 465 U.S. at 683 (observing by analogy to challenged holiday display  

that  “exhibition  of  literally  hundreds  of  religious  paintings  in  governmentally 

supported  museums”  does  not  endorse  religion);  id.  at  692  (O’Connor,  J., 

concurring)  (noting  that  “typical  museum  setting,  though  not  neutralizing  the 

religious content of a religious painting, negates any message of endorsement of 

that content”); see also Van Orden v. Perry, 545 U.S. at 702 (Breyer, J., concurring 

in judgment) (concluding that inclusion of multiple objects illustrating ideals of 

those who settled Texas dissipated religious message of Ten Commandments).19   

       Indeed,  that  conclusion  would  only  be  reinforced  by  the  textual  panels 

accompanying the “Finding Meaning” exhibition generally and the cross display 

in  particular.    These  both  (1)  identify  religious  symbols  and  rituals  as  among 

various  means  that  people  employed  to  come  to  terms  with  the  attacks’ 

devastation,  and  (2)  emphasize  that  “[i]ndividuals  of  many  faiths  and  belief 


19 The large size of the cross warrants no different conclusion not only because it 
is only one of a number of massive items displayed, see supra at [12–13], but also 
because  it  is  by  no  means  obvious  that  the  effect  of  a  large  object  is  always 
greater  than  a  small  one.    See  Holland  Cotter,  The  9/11  Story  Told  at  Bedrock, 
Powerful  as  a  Punch  to  the  Gut,  N.Y.  Times,  May  14,  2014,  http://tinyurl.com/ 
ml3mudr  (observing  that  largest  objects  displayed  in  Museum  are  “easie[r]  to 
take,  maybe  because  of  their  public  identity,  or  even  their  resemblance  to 
contemporary  sculpture”  than  the  “hundreds  of  small,  battered  personal  items 
. . . [i]nfused with lost life”).   
                                             33 
systems”  viewed  The  Cross  at  Ground  Zero  as  a  symbol  of  various  positive 

expressions, i.e., as a symbol of “hope, faith, and healing,” of “the human spirit,” 

and  of  “how  people  will  care  for  each  other  at  the  worst  moment  in  their  life.”  

Script for Exhibit, Exh. 4 to Patterson Decl., NSMM 2198. 

       A reasonable observer would further know that there is no distinct artifact 

from  which  atheists,  as  a  group,  drew  hope  and  comfort  in  the  aftermath  of 

September 11.  Thus, this is not a case in which appellees have chosen to display 

a  symbol  of  hope  embraced  by  religious  believers  at  Ground  Zero  while  at  the 

same  time  refusing  to  display  a  symbol  of  hope  embraced  by  nonbelievers  at 

Ground  Zero.    Cf.  Skoros  v.  City  of  New  York,  437  F.3d  at  27  (rejecting 

Establishment  Clause  challenge  to  Board  of  Education’s  refusal  to  allow  crèche 

display  along  with  menorah,  Christmas  tree,  and  other  symbols  of  year‐end 

holidays,  while  recognizing  “possibility  that,  in  some  circumstances,  a 

government’s  deliberate  exclusion  of  the  religious  symbol  of  one  faith  from  a 

display that includes the religious symbols of other faiths could communicate the 

official  favoritism  or  hostility  among  religious  sects  that  is  prohibited  by  the 

Establishment Clause”).   




                                              34 
        From  the  totality  of  these  circumstances,  a  reasonable  observer  would 

understand that The Cross at Ground Zero, while having religious significance to 

many, was also an inclusive symbol for any persons seeking hope and comfort in 

the  aftermath  of  the  September  11  attacks.    Such  an  observer  would  not 

understand  the  effect  of  displaying  an  artifact  with  such  an  inclusive  past  in  a 

Museum devoted to the history of the September 11 attacks to be the divisive one 

of promoting religion over nonreligion.  Nor would he think the primary effect of 

displaying The Cross at Ground Zero to be conveying a message to atheists that 

they  are  somehow  disfavored  “outsiders,”  while  religious  believers are  favored 

“insiders,”  in  the  political  community.    Lynch  v.  Donnelly,  465  U.S.  at  688 

(O’Connor, J., concurring).  

       Accordingly,  we  identify  no  concern  with  the  challenged  cross  display  at 

the second step of Lemon analysis.   

              3.     Entanglement 

       Lemon’s  final  concern—excessive  state  entanglement  with  religion—rests 

on the premise that “both religion and government can best work to achieve their 

lofty  aims  if  each  is  left  free  from  the  other  within  its  respective  sphere.”  

Commack Self‐Serv. Kosher Meats, Inc. v. Weiss, 294 F.3d 415, 425 (2d Cir. 2002) 

                                             35 
(internal quotation marks omitted).  The inquiry is necessarily one of “kind and 

degree,” Lynch v. Donnelly, 465 U.S. at 684; see Agostini v. Felton, 521 U.S. at 233 

(recognizing that not all entanglements enhance or inhibit religion), and is often 

informed  by  the  same  facts  and  arguments  as  the  effects  or  endorsement 

analysis, see Commack Self‐Serv. Kosher Meats, Inc. v. Hooker, 680 F.3d at 205; 

Skoros v. City of New York, 437 F.3d at 18 (referencing link drawn in Agostini v. 

Felton, between second and third prongs of Lemon analysis).   

       Thus,  to  the  extent  American  Atheists  rely  on  their  endorsement 

arguments  to  complain  of  excessive  entanglement,  we  have  already  explained 

why  we  find  these  arguments  unpersuasive.    In  any  event,  the  decision  to 

display  an  object  with  religious  significance  in  a  public  museum  does  not 

manifest entanglement unless religious authorities played a role in that decision, 

for which there is no record evidence here.  Compare Lynch v. Donnelly, 465 U.S. 

at  684  (identifying  no  excessive  entanglement  in  absence  of  any  evidence  of 

contact  with  church  authorities  concerning  content  or  design  of  exhibit  prior  to 

or since city’s purchase of crèche), with Commack Self‐Serv. Kosher Meats, Inc. 

v.  Weiss,  294  F.3d  at  425  (identifying  excessive  entanglement  where  state 

delegated  civic  authority  to  individuals  chosen  according  to  religious  criteria).  

                                            36 
The  fact  that  the  Port  Authority  contacted  Father  Jordan  regarding  the  prayer 

and blessing that marked the physical transfer of The Cross at Ground Zero from 

St. Peter’s Church to the Foundation is not to the contrary, as there is no record 

basis to think that ceremony informed appellees’ decision as to whether and how 

to display the artifact in the Museum, the matters challenged here. 

      Entanglement  concerns  can  also  arise  where  extensive  monitoring  is 

required to ensure that a public entity is not promoting religion.  See, e.g., Lemon 

v. Kurtzman, 403 U.S. at 619 (identifying excessive entanglement where policy of 

financial support for nonsectarian curriculum of parochial schools would require 

“comprehensive,  discriminating,  and  continuing  state  surveillance”).    No  such 

concern is present here where the challenged exhibit will be static, and the same 

public  entity,  the  September  11  Museum,  would  be  both  the  monitored  and 

monitoring actor.  See Skoros v. City of New York, 437 F.3d at 36–37 (identifying 

no excessive entanglement where state monitors actions of public schools but not 

sectarian institutions). 

      American  Atheists  having  pointed  us  to  no  other  way  in  which  Museum 

display of The Cross at Ground Zero risks excessive entanglement, we conclude 

that this final Lemon factor raises no concerns. 

                                          37 
       In sum, because the record demonstrates, as a matter of law, that Museum 

display of The Cross at Ground Zero does not violate the Establishment Clause, 

we  conclude  that  judgment  was  correctly  entered  in  favor  of  appellees  on  this 

First Amendment claim. 

       B.     Equal Protection Challenge 

       American  Atheists  contend  that  appellees’  Museum  display  of  The  Cross 

at  Ground  Zero  denies  them  equal  protection  of  the  laws.    Specifically,  they 

contend that a display of the cross without an accompanying atheist recognition 

plaque  discriminates  against  atheists  by  “trivializ[ing]”  how  non‐Christians 

experienced  and  coped  with  the  events  of  September  11.    Appellants  Br.  at  30.  

The claim fails as a matter of law. 

       As American Atheists acknowledge, appellees’ choice as to which artifacts 

to  display  in  recounting  the  history  of  the  September  11  attacks  is  a  form  of 

government  speech.    Individuals  will  generally  not  be  heard  to  complain  that 

government speech favors one viewpoint over another unless, in the context of a 

religious discrimination claim, the challenged speech violates the Establishment 

Clause.    See  Pleasant  Grove  City  v.  Summum,  555  U.S.  460,  467–68  (2009) 

(collecting cases recognizing that “[i]t is the very business of government to favor 

                                            38 
and  disfavor  points  of  view,”  and  that  a  government  entity  is  “entitled  to  say 

what  it  wishes . . .  and  to  select  the  views  it  wants  to  express”  as  long  as  its 

speech  “comport[s]  with  the  Establishment  Clause”  (internal  quotation  marks 

and citation omitted)).  For reasons already explained, appellees’ display of The 

Cross  at  Ground  Zero  without  an  accompanying  atheist  recognition  plaque 

comports with the Establishment Clause. 

       Moreover, as the district court correctly concluded, American Atheists fail 

to  adduce  evidence  from  which  a  reasonable  trier  of  fact  could  conclude  that 

appellees’  display  decisions  were  animated  by  discriminatory  animus  toward 

atheists.   See Pyke v. Cuomo, 567 F.3d 74, 76 (2d Cir. 2009) (referencing various 

ways for demonstrating intentional discrimination violative of equal protection).  

Nothing in the record indicates that (1) appellees’ display decisions were based 

on  a  policy  that  expressly  classified  on  the  basis  of  religion,  (2)  appellees 

employed  a  facially  neutral  display  policy  in  a  religiously  discriminatory 

manner, or (3) a facially neutral display policy has an adverse effect on atheists 

motivated by religiously discriminatory animus.  See id.   

       Indeed,  a  demonstration  of  intentional  discrimination  by  any  of  these 

means is effectively foreclosed by a host of factors including American Atheists’ 

                                              39 
own  acknowledgements  that  The  Cross  at  Ground  Zero  is  a  genuine  historic 

artifact warranting display in the Museum’s “Finding Meaning” exhibition, and 

that  no  comparable  artifact  exists  to  give  tangible  form  to  how  atheists—as 

distinct from persons generally, or Christians in particular—came to terms with 

the September 11 attacks.  No reasonable factfinder could conclude that appellees 

trivialize  atheists’  September  11  experience  when  both  the  Memorial  and  the 

Museum identify every person killed in the attacks of that day without regard to 

religious  affiliation.    Further,  the  Museum’s  “Finding  Meaning”  exhibition 

respectfully  reports  that  people  employed  a  variety  of  nonreligious,  as  well  as 

religious, means to cope with the September 11 attacks.  See supra at [13, 28–29].  

As  for  the  challenged  cross,  at  the  same  time  that  a  textual  panel  reports  the 

historical fact that people viewed it as a religious symbol, it also states the further 

historical fact that still more people, without regard to their religious affiliation, 

embraced the cross as a broader symbol of hope, life, and the human spirit. 

       Thus, we conclude that the Equal Protection Clause does not bar appellees 

from  displaying  the  Cross  at  Ground  Zero  in  the  National  September  11 

Museum,  not  does  it  require  them  to  supplement  the  Museum’s  “Finding 

Meaning” exhibition with an atheist recognition plaque, as appellants propose. 

                                            40 
III.    Conclusion 

        To summarize, we conclude as follows:                                   

        1.     Displaying The Cross at Ground Zero in the National September 11 

Museum does not violate the Establishment Clause because: 

               a.     the stated purpose of displaying The Cross at Ground Zero to 

        tell  the  story  of  how  some  people  used  faith  to  cope  with  the  tragedy  is 

        genuine,  and  an  objective  observer  would  understand  the  purpose  of  the 

        display to be secular; 

               b.     an objective observer would not view the display as endorsing 

        religion  generally,  or  Christianity  specifically,  because  it  is  part  of  an 

        exhibit  entitled  “Finding  Meaning  at  Ground  Zero”;  the  exhibit  includes 

        various  nonreligious  as  well  as  religious  artifacts  that  people  at  Ground 

        Zero  used  for  solace;  and  the  textual  displays  accompanying  the  cross 

        communicate its historical significance within this larger context; and 

               c.     there  is  no  evidence  that  the  static  display  of  this  genuine 

        historic artifact excessively entangles the government with religion. 

        2.     In  the  absence  of  any  Establishment  Clause  violation  or  any 

evidence  of  discriminatory  animus  toward  atheists,  the  Museum  did  not  deny 

                                              41 
equal protection by displaying The Cross at Ground Zero and refusing plaintiffs’ 

request to fund an accompanying symbol commemorating atheists. 

       Accordingly,  the  district  court’s  award  of  summary  judgment  is 

AFFIRMED. 




                                       42